DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an acquisition unit, a characteristic value calculation unit, and a distance calculation unit
in claim 1;
an atmospheric condition, a normalization unit of claim 3;
a likelihood calculation unit, a table storage unit, and an estimation unit of claim 4; and
a linearity determination unit of claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 10, 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) to calculate a characteristic value for showing characteristics of the target device based on the measurement values; and to calculate a Mahalanobis distance with a factor of the measurement value and the characteristic value which fall into the mathematical concepts grouping.  This judicial exception is not integrated into a practical application because based on the applicant’s filed specification, the calculation for showing characteristics is based on calculations like subtraction while the calculation for a Mahalanobis distance utilizes the equations seen in [0044].  The claimed units are merely generic computer elements acting as tools for performing the identified abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of an acquisition unit reads as an additional element that merely gathers data without providing significantly more or implementing the abstract idea into a practical application.  Further, the generically recited target device merely links the abstract idea to a field of use without providing significantly more or implementing the abstract idea into a practical application.  Claims 10 and 14 are rejected similarly to claim 1.

Claim 3 further defines the abstract idea by further defining the mathematical concept of “to normalize the measurement values to values under a normal atmospheric condition by using  calculates the Mahalanobis distance based on the normalized measurement values and the characteristic value calculated by the characteristic value calculation unit based on the normalized measurement values” without providing significantly more or implementing the abstract idea into a practical application.  Further the atmospheric condition acquisition unit merely acts as a generic computer element that gathers data without providing significantly more or implementing the abstract idea into a practical application.  Claim 12 is rejected similarly to claim 3.

	Claim 4 further defines the identified abstract idea by reciting “to calculate an occurrence likelihood for each of a plurality of phenomena that are liable to occur to the target device based on the measurement values and/or the characteristic value when the Mahalanobis distance is equal to or greater than a predetermined value… to estimate the occurrence causes based on the occurrence likelihood and the table” without providing significantly more or implementing the abstract idea into a practical application.  Further the recited “units” merely read as generic computer elements acting as tools for performing the abstract idea without providing significantly more. 

Claim 5 further recites an abstract idea of “to determine whether a measurement value indicating a temperature among the measurement values acquired by the acquisition unit falls within a range from a minimum value to a maximum value of a measurement value indicating a temperature, which forms a unit space of the Mahalanobis distance, wherein the distance calculation unit is prevented from calculating the Mahalanobis distance based on the measurement values when the linearity determination unit determined that the measurement  value indicating the temperature in the unit space”.  The identified abstract idea falls within the grouping of mental concepts, as the determination step is simple enough for a user to perform in their mind.  The recited unit “unit” merely reads as a generic computer element acting as a tool for performing the abstract ideas without providing significantly more.

Claim 6 further defines the additional element of the acquisition unit without providing significantly more or implementing the abstract idea into a practical application. 

Claim 14 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claim 10, a program covers non-statutory subjection matter propagating signals per se in view of ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See in re Nuijten, 500 F.3d 1346, 1356-57 (Fed Cir. 2007).  A claim drawn to such a program covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (JP2011-106467).

	With respect to claim 1, Ishikawa et al. teaches a monitoring device, comprising: an acquisition unit [0011] configured to acquire measurement values being measurement values of a target device (101), the measurement values including at least a temperature [0015] and a flow rate of an input fluid to be input (intake flow rate, [0029]) to the target device (101), and a temperature [0015] and a flow rate of an output fluid (exhaust air, [0029]) to be output from the target device (101); a characteristic value calculation unit (as taught in Figs. 4-6, calculate a power efficiency [0045]) configured to calculate a characteristic value (i.e. a power efficiency) for showing characteristics of the target device (101) based on the measurement values (as measured); and a distance calculation unit (Fig. 4-6, [0045]) configured to calculate a Mahalanobis distance with a factor (i.e. a distribution in a multidimensional space) of the measurement value (i.e. temperatures and flow rates) and the characteristic value (efficiency).
	The method steps of claim 10 are performed by the operation of the rejected claim 1.

	With respect to claim 3, Ishikawa et al. teaches the monitoring device further comprising: an atmospheric condition acquisition unit (i.e. a standard condition acquired during performance evaluation [0030-0032]) configured to acquire an atmospheric condition including an 
	The method steps of claim 12 are performed by the operation of the rejected claim 3.
With respect to claim 14, Ishikawa et al. teaches a program (Fig. 3-6), which causes a computer (Fig. 1) to execute the processing of the recited steps performed during the operation of the rejected claim 1.
		

With respect to claim 4, Ishikawa et al. teaches the monitoring device further comprising: a likelihood calculation unit (i.e. a tendency calculation) configured to calculate an occurrence likelihood (i.e. a percentage) for each of a plurality of phenomena [0147] that are liable to occur to the target device (101) based on the measurement values [0145]; a table storage unit (as indirectly taught in [0145] which stores the disclosed data, fluctuations and maintenance status) configured to store a table in which the plurality of phenomena (i.e. fluctuations and needed maintenance) and occurrence causes of abnormalities of the target device (101) are associated to each other (so performance is clarified based on the collected and normalized data); and an estimation unit [0151-0154} configured to estimate the occurrence causes based on the 

With respect to claim 5, Ishikawa et al. teaches the monitoring device further comprising: a linearity determination unit (i.e. a portion of 131 [0042])configured to determine whether a measurement value (i.e. temperature) indicating a temperature among the measurement values (i.e. temperatures acquired from the intake or exhaust) acquired by the acquisition unit [0011] falls within a range [0011-0012] from a minimum value to a maximum value (i.e. a range of thresholds, [0012]) of a measurement value indicating a temperature (from the intake or exhaust), which forms a unit space of the Mahalanobis distance [0004], wherein the distance calculation unit (Fig. 4-6, [0045]) is prevented from calculating the Mahalanobis distance (i.e. excludes portions of data having large variation, [0050]) based on the measurement values when the linearity determination unit (the portion of 131) determined that the measurement value (i.e. temperatures) is out of the range from the minimum value to the maximum value of the measurement value indicating the temperature in the unit space ([0061]).

With respect to claim 6, Ishikawa et al. teaches the monitoring device wherein the acquisition unit [0011] acquires the measurement values (like temperature) at a time point after a start-up [0070], which is a time point after elapse of a predetermined start-up period starting from an operation start time point of the target device (101), and  3the distance calculation unit (Fig. 4-6) calculates the Mahalanobis distance based on the measurement values (temperatures) acquired by the acquisition unit [0011] with the unit space [0056] formed by using measurement values (temperature) at a time point during the predetermined start-up period [0070].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lascaille et al. (8744,813) teaches using a Mahalanobis distance when detecting an abnormality in a turbine engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853